Exhibit 10.1

WAIVER

dated as of February 15, 2011

THIS WAIVER (this “Waiver”), dated as of February 15, 2011, is by and among
BECKMAN COULTER FINANCE COMPANY, LLC, a Delaware limited liability company (the
“Company”), BECKMAN COULTER, INC., a Delaware corporation (“Beckman”), the
financial institutions party hereto (the “Financial Institutions”), JUPITER
SECURITIZATION COMPANY LLC (together with the Financial Institutions, the
“Purchasers”), and JPMORGAN CHASE BANK, N.A., as administrative agent for the
Purchasers (in such capacity, the “Administrative Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning given to
such terms in the Purchase Agreement defined below.

PRELIMINARY STATEMENTS

The Company, as seller, Beckman, as servicer, the Purchasers and the
Administrative Agent are parties to that certain Receivables Purchase Agreement
dated as of October 31, 2007 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Purchase Agreement”).

Beckman, as originator, and the Company, as buyer, are parties to that certain
Receivables Sale Agreement dated as of October 31, 2007 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”).

On February 6, 2011, Beckman entered into a definitive Agreement and Plan of
Merger (the “Merger Agreement”) with Danaher Corporation (“Danaher”) and Djanet
Acquisition Corp. (the “Purchaser”) pursuant to which Danaher, through the
Purchaser, will commence an offer (the “Tender Offer”) to acquire all of the
outstanding shares of Beckman’s common stock. The Merger Agreement also provides
that, following consummation of the Tender Offer and satisfaction of certain
conditions, the Purchaser will be merged with and into Beckman (the “Merger”),
with Beckman surviving as a wholly-owned indirect subsidiary of Danaher.

The parties enter into this Waiver to set forth their agreement in respect of
certain consequences arising under the Purchase Agreement and the Sale Agreement
by reason of the execution and delivery of the Merger Agreement and the
transactions contemplated therein (collectively, the “Merger Transaction”).

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Waiver in respect of Sale Agreement. Effective as of the date hereof, subject
to the satisfaction of the conditions precedent set forth in Section 3, the
Company and Beckman agree, with the consent of the parties to the Purchase
Agreement, that:

1.1 Any “Termination Event” that shall have occurred under Section 5.1(d) of the
Sale Agreement by reason of the Merger Transaction is hereby waived.



--------------------------------------------------------------------------------

1.2 The Termination Date under the Sale Agreement shall not be deemed to have
occurred by reason of the Merger Transaction.

1.3 To the extent the sales or contributions under the Sale Agreement by Beckman
to the Company of Receivables shall have ceased or been subject to delay by
reason of the Merger Transaction, such sales and contributions shall forthwith
recommence and continue until the occurrence of the Termination Date for any
reason other than any aspect of the Merger Transaction.

1.4 Any Termination Event that shall have occurred by reason of any failure to
provide notice as required under the terms of the Sale Agreement in respect of
the Merger Transaction prior to the date hereof is hereby waived.

2. Waiver in respect of Purchase Agreement. Effective as of the date hereof,
subject to the satisfaction of the conditions precedent set forth in Section 3,
the parties to the Purchase Agreement agree that:

2.1 Any Amortization Event that shall have occurred under Section 9.1(j) of the
Purchase Agreement (and any corresponding Servicer Default that shall have
occurred under Section 8.7(a) of the Purchase Agreement) by reason of the
execution and delivery of the Merger Agreement constituting a “Change of
Control” under clause (iii) of the definition thereof is hereby waived.

2.2 It is acknowledged that the Purchasers and the Administrative Agent have not
had adequate time to review and consider the implications that the Merger
Transaction may have directly or indirectly for the transactions contemplated in
the Transaction Documents. Each Purchaser and the Administrative Agent expressly
reserves the right to exercise at any time any power, right or remedy that it
may have under the Purchase Agreement or any other Transaction Agreement,
including, without limitation, as may exist or arise upon (i) the consummation
of the Tender Offer or the Merger, (ii) the occurrence of any other event or
circumstance constituting a Change of Control, with the sole exception of the
execution and delivery by Beckman of the Merger Agreement, or (iii) the
occurrence of any other Amortization Event or Servicer Default. No failure or
delay on the part of the Purchasers or the Administrative Agent in exercising
any such power, right or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy. In
the event the Purchasers and the Administrative Agent shall in their sole
discretion at any time after the date hereof elect to waive any such power,
right or remedy, such waiver shall be effected by a separate written instrument
executed by the Purchasers and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

2.3 Any Amortization Event or Servicer Default that shall have occurred by
reason of any failure to provide notice as required under the terms of the
Purchase Agreement in respect of the Merger Transaction prior to the date hereof
is hereby waived.

3. Conditions Precedent. This Waiver shall become effective as of the date first
above written upon the Administrative Agent’s receipt of copies of this Waiver
executed by each of the Persons named as parties hereto.

4. Representations and Warranties.

4.1 The Company hereby represents and warrants that:

a. This Waiver, the Purchase Agreement and the Sale Agreement, as amended
hereby, constitute its legal, valid and binding obligations and are enforceable
against it in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

b. Upon the effectiveness of this Waiver and after giving effect hereto, each
representation and warranty by the Company, set forth in the Purchase Agreement
and any other Transaction Document is true and correct in all material respects
as of the date hereof (except for those representations and warranties relating
to an earlier date, which shall be true and correct in all material respects as
of such date).

c. Upon the effectiveness of this Waiver, no event or circumstance has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event.

4.2 Beckman hereby represents and warrants that:

a. This Waiver, the Purchase Agreement and the Sale Agreement, as amended
hereby, constitute its legal, valid and binding obligations and are enforceable
against it in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

b. Upon the effectiveness of this Waiver and after giving effect hereto, each
representation and warranty by Beckman, set forth in the Purchase Agreement, the
Sale Agreement or any other Transaction Document is true and correct in all
material respects as of the date hereof (except for those representations and
warranties relating to an earlier date, which shall be true and correct in all
material respects as of such date).

 

3



--------------------------------------------------------------------------------

c. Upon the effectiveness of this Waiver, no event or circumstance has occurred
and is continuing which constitutes (i) a Servicer Default, or an event or
circumstance which with the lapse of time or the giving of notice or both would
constitute a Servicer Default, or (ii) a Termination Event or Potential
Termination Event (as each such term is defined in the Sale Agreement).

5. Reference to and Effect on the Transaction Documents.

5.1 From and after the effectiveness of this Waiver (i) each reference in the
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Purchase Agreement and its
amendments, as amended hereby and (ii) all references to the Purchase Agreement
appearing in any other Transaction Document, or any other document, instrument
or agreement executed and/or delivered in connection therewith, shall mean and
be a reference to the Purchase Agreement, as amended hereby.

5.2 From and after the effectiveness of this Waiver (i) each reference in the
Sale Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Sale Agreement and its
amendments, as amended hereby and (ii) all references to the Sale Agreement
appearing in any other Transaction Document, or any other document, instrument
or agreement executed and/or delivered in connection therewith, shall mean and
be a reference to the Sale Agreement, as amended hereby.

5.3 The Purchase Agreement and the Sale Agreement, as amended hereby, and all
other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

5.4 Except as expressly provided herein, the execution, delivery and
effectiveness of this Waiver shall not operate as a waiver of any right, power
or remedy of the Purchasers or the Administrative Agent, nor constitute a waiver
of any provision of the Purchase Agreement, the Sale Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

6. Governing Law. This Waiver and the obligations arising hereunder shall in all
respects, including all matters of construction, validity and performance, be
governed by, and construed and enforced in accordance with, the internal laws of
the State of New York (without regard to conflicts of law principles).

 

4



--------------------------------------------------------------------------------

7. Headings. Section headings in this Waiver are included herein for convenience
of reference only and shall not constitute a part of this Waiver for any other
purpose.

8. Counterparts; Facsimile Signatures. This Waiver may be executed by one or
more of the parties to the Waiver on any number of separate counterparts and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A facsimile signature page hereto shall be effective as a
counterpart signature provided each party executing such a facsimile counterpart
agrees to deliver originals thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed and delivered on the date
first above written.

 

BECKMAN COULTER FINANCE COMPANY, LLC By:  

/s/ Roger B. Plotkin

  Name: Roger B. Plotkin   Title: VP Treasurer BECKMAN COULTER, INC. By:  

/s/ Roger B. Plotkin

  Name: Roger B. Plotkin   Title: VP Treasurer

Signature Page to Waiver

dated as of February 15, 2011



--------------------------------------------------------------------------------

JUPITER SECURITIZATION COMPANY LLC By:   JPMorgan Chase Bank, N.A., its
attorney-in-fact By:  

/s/ Adam Klimek

  Name: Adam Klimek   Title: Executive Director JPMORGAN CHASE BANK, N.A., as a
Financial Institution and as Administrative Agent By:  

/s/ Adam Klimek

  Name: Adam Klimek   Title: Executive Director

Signature Page to Waiver

dated as of February 15, 2011